PER CURIAM.
On June 15, 1976 the respondent was convicted by the United States District Court for the Eastern District of Kentucky of the offenses of attempting to evade income tax by means of a false and fraudulent income tax return (26 U.S.C. § 7201) *297and knowingly making and subscribing an untrue and incorrect income tax return (26 U.S.C. § 7206(1)) for the calendar year 1971. The returns in question were filed during the calendar year 1972. The offenses mentioned are felonies. No appeal has been taken from the judgment of conviction and appeal time has expired.
These matters have been brought to the attention of the court by the President of the Kentucky Bar Association in the manner prescribed by RAP 3.320. The response raises no issues which require a hearing.
The facts, the rule and our decision in Kentucky Bar Association v. Ball, Ky., 501 S.W.2d 253 (1971) require that we, forthwith, disbar the respondent and direct him to pay the costs of these proceedings.
It is so ordered.
All concur except JONES, J., who did not sit.